       Case: 3:19-cv-00642-bbc Document #: 18 Filed: 09/08/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

LORI FETTY,

                     Plaintiff,
       v.
                                                         Case No. 19-cv-642-bbc
ANDREW M. SAUL,
Commissioner of Social Security

                     Defendant.


                             JUDGMENT IN A CIVIL CASE


       IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Andrew Saul against plaintiff Lori Fetty affirming the Commissioner’s decision

and dismissing plaintiff’s appeal.




           s/ V. Olmo, Deputy Clerk                                 9/08/2020
        Peter Oppeneer, Clerk of Court                                 Date
